MEMORANDUM OPINION
 
No. 04-10-00791-CR
 
IN RE David CEPEDA
JONES
 
Original Mandamus
Proceeding[1]
 
PER CURIAM
 
Sitting:          Karen Angelini,
Justice
                     Sandee Bryan
Marion, Justice
                     Marialyn
Barnard, Justice
                
Delivered and
Filed:  November 17, 2010
 
PETITION FOR WRIT OF MANDAMUS DENIED
 
           On October 29, 2010, relator David Cepeda Jones filed a petition for writ of mandamus,
complaining of the trial court’s failure to rule on various pro se
motions.  However, counsel has been appointed to represent relator in the
criminal proceeding pending in the trial court for which he is currently
confined.  A criminal defendant is not entitled to hybrid representation.  See
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick
v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).  A trial court has no
legal duty to rule on pro se motions or petitions filed with regard to a
criminal proceeding in which the defendant is represented by counsel.  See
Robinson, 240 S.W.3d at 922.  Consequently, the trial court did not
abuse its discretion by declining to rule on relator’s pro se motions
filed in the criminal proceeding pending in the trial court.  Accordingly, the
petition for writ of mandamus is denied.  Tex.
R. App. P. 52.8(a).
PER CURIAM
 
DO NOT PUBLISH




 
 
 
 
 
 




[1] This proceeding arises out of Cause
No. 2009-CR-12902, styled State of Texas v. David Cepeda Jones, pending
in the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip
Kazen presiding.